 
Exhibit 10.1
 
FAR EAST WIND POWER CORP.


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), is made and entered into as of June
24, 2010 (the “Effective Date”), by and between Far East Wind Power Corp., a
Nevada corporation located at 11811 N. Tatum Blvd., Suite 3031, Phoenix, Arizona
85028 (the “Company”), and J Crane & Company Limited, located at 47 Third
Street, Cambridge, Massachusetts 02141 (the “Consultant”).  The Company desires
to retain Consultant as an independent contractor to perform such services, on
terms set forth more fully below.  In consideration of the mutual promises
contained herein, the parties agree as follows:


1.           SERVICES AND COMPENSATION


(a)         Services. Consultant shall serve as the Company’s Chief Financial
Officer and shall perform the customary duties and responsibilities implied by
such position including, without limitation, the duties and responsibilities set
forth in Exhibit A hereto (the “Services”). In such capacities Consultant shall
report directly to the Chief Executive Officer of the Company, or, in the
absence of a Chief Executive Officer, the Board of Directors of the Company (the
“Board”). Consultant’s position, duties, and responsibilities can be modified as
reasonably required to suit the specific requirements and needs of the Company.
Consultant shall perform the Services for the Company in a professional and
diligent fashion. Consultant agrees that James Crane (the “Principal”) shall
exclusively perform the Services on behalf of Consultant pursuant to this
Agreement and failure to do so shall be deemed a material breach of this
Agreement subject to termination of this Agreement by the Company pursuant to
Section 8(d) hereof.
 
(b)         Compensation.


(i)           Initial Fee.  On the Effective Date, the Company shall pay to
Consultant a fee of 68,000 Chinese Renminbi (the “Initial Fee”), as payment for
Consultant (i) modifying and refining the Company’s financial forecast and other
related models and (ii) preparing an initial presentation in Microsoft
Powerpoint format.


(ii)         Monthly Fee.  The Company shall pay Consultant a monthly fee (the
“Monthly Fee”) of 68,000 Chinese Renminbi which shall be increased as follows:


(A) the Monthly Fee shall be increased to 81,600 Chinese Renminbi if and when
the value of the Company’s total wind turbine and related assets classified as
property, plant and equipment on the Company’s balance sheet (“Balance Sheet”)
filed as part of the Company’s quarterly and annual financial statements in
accordance with the Securities Exchange Act of 1934, as amended (the “Operating
Assets”), exceeds $50,000,000;


(B) the Monthly Fee shall be increased to 102,000 Chinese Renminbi if and when
the value of the Operating Assets exceeds $100,000,000;


1

--------------------------------------------------------------------------------


 
(C)  as determined by the Board or the Company’s compensation committee if and
when the value of the Operating Assets exceeds $200,000,000, provided, that the
Monthly Fee shall not be less than $102,000 Chinese Renminbi.


The Monthly Fees shall accrue each month and shall be paid to Consultant at such
time as the Company completes a capital raise in any form as of or subsequent to
the Effective Date whereby the Company receives gross proceeds in excess of
$250,000 (the “Financing”).  No interest will apply to any portion of the
accrued Monthly Fees.  For any month following the completion of the Financing
the Company shall pay Consultant the Monthly Fee on the first day of each month.


(c)         Stock Awards.


(i)           Initial Stock Award. Subject to approval by the Board, on the
Effective Date the Company will grant to Consultant 250,000 shares of the
Company’s common stock (the “Initial Stock Award”). The Initial Stock Award
shall be subject to vesting at the rate of one sixth (1/6) of the shares per
month commencing on the Effective Date, subject to Consultant continuing to be a
service provider to the Company pursuant to this Agreement on such dates. The
vesting schedule of the Initial Stock Award shall be subject to acceleration as
described in Sections 1(c)(iv) and 8(e)(i)(B) of this Agreement.


(ii)         Second Stock Award.  Subject to approval by the Board, on the
Effective Date the Company will grant to Consultant 400,000 shares of the
Company’s common stock (the “Second Stock Award”).  The Second Stock Award shall
be subject to vesting at the rate of 1/36 of the shares per month commencing on
the Effective Date, subject to Consultant continuing to be a service provider to
the Company pursuant to this Agreement on such dates.  The vesting schedule of
the Second Stock Award shall be subject to acceleration as described in Sections
1(c)(iv) and 8(e)(i)(B) of this Agreement.


(iii)       Third Stock Award.  Subject to approval by the Board, upon
successful listing by the Company on a stock exchange, the Company will grant to
Consultant 150,000 shares of the Company’s common stock (the “Third Stock
Award”).  The grant of the Third Stock Award is subject to Sections 1(c)(iv) and
8(e)(i)(C) of this Agreement.


(iv)      Acceleration of Rights upon Change of Control. If at any time during
the term of this Agreement there is a Change of Control (as defined below), then
(A) all of the then unvested shares subject to the Initial Stock Award and the
Second Stock Award shall become vested and any repurchase right on behalf of the
Company shall lapse as to such shares immediately prior to the closing of such
Change of Control and (B) Consultant shall be entitled to receive all of the
shares subject to the Third Award immediately prior to the closing of such
Change of Control. For purposes of this Agreement “Change of Control” shall mean
(i) any acquisition of the Company in any transaction or series or related
transactions by means of merger, consolidation, reorganization, stock
acquisition or otherwise in which outstanding shares of the Company are
exchanged for securities or other consideration issued, or caused to be issued,
by an acquiring entity or its subsidiary whose assets or revenues are larger
than the Company’s assets on its Balance Sheet or revenues, respectively, and
that results in the transfer of fifty percent (50%) or more of the outstanding
voting power of the Company (other than a merger effected primarily for the
purpose of changing the domicile of the Company); (ii) a sale or other
conveyance of all or substantially all of the assets of the Company; or (iii) a
liquidation, dissolution or winding up of the Company. Notwithstanding the prior
sentence, the sale of the Company’s securities in a bona fide equity financing
transaction shall not be deemed a Change of Control.
 
2

--------------------------------------------------------------------------------


 
(d)         Anti-dilution.  In the event the Company shall issue Additional
Shares of Common Stock (as defined below) that would result in Consultant’s
Holdings representing less than one percent (1%) of the Company’s outstanding
common stock and Common Stock Equivalents, then the Company shall issue to
Consultant, on a quarterly basis as set forth below, without any additional
consideration from Consultant and subject to the same acceleration and vesting
provisions as set forth in this Agreement, the number of shares of common stock
such that Consultant’s Holdings shall represent one percent (1%) of the
outstanding shares of common stock and Common Stock Equivalents outstanding
after the issuance of the Additional Shares of Common Stock.  “Consultant’s
Holdings” shall mean the total number of shares of common stock received by
Consultant as stock compensation from the Company, without regard to (i) any
open market purchases of the Company’s common stock by Consultant, (ii) the
Third Stock Award, and (iii) any sales by Consultant of any shares of stock
received as compensation from the Company.


(e)         “Additional Shares of Common Stock” shall mean any shares of common
stock issued subsequent to the Effective Date by the Company or Common Stock
Equivalents deemed issued subsequent to the Effective Date by the Company (as
set forth below), other than shares of common stock or Common Stock Equivalents
issued or issuable:


(i)          pursuant to stock splits, stock dividends, recapitalizations or the
like;


(ii)         to employees, directors, consultants or advisors under stock
option, stock bonus or stock purchase plans or agreements or similar plans or
agreements approved by the Board or an authorized committee thereof;


(iii)       to financial institutions, lessors or other lenders in connection
with loans, commercial credit arrangements, equipment financing, commercial
property lease transactions, or similar transactions with primarily non-equity
financing purposes;


(iv)       in connection with mergers, acquisitions or similar transactions
approved by the Board of Directors; or


(v)        in strategic partnership transactions or similar transactions with
primarily non-equity financing purposes.


(f)         “Common Stock Equivalents” means any debt or preferred stock
instruments of the Company which are convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, common stock.
 
3

--------------------------------------------------------------------------------


 
In the event the Company shall issue any Common Stock Equivalents then the
maximum number of shares (as set forth in the instrument relating thereto
without regard to any provisions contained therein designed to protect against
dilution) of common stock issuable upon the conversion or exchange of such
Common Stock Equivalents, shall be deemed to be Additional Shares of Common
Stock issued as of the time of such issue, provided that in any such case in
which Additional Shares of Common Stock are deemed to be issued:


(i)           no further adjustments in the number of shares of common stock
held by Consultant shall be made upon the subsequent issue of common stock or
Common Stock Equivalents upon the conversion or exchange of such Common Stock
Equivalents;
 
(ii)         if such Common Stock Equivalents by their terms provide, with the
passage of time or otherwise, for any decrease or increase in the number of
shares of common stock issuable, upon the conversion or exchange thereof, the
number of shares of common stock held by Consultant and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease insofar as it
affects Common Stock Equivalents or rights of conversion or exchange under such
Common Stock Equivalents;


(iii)        upon the expiration of Common Stock Equivalents which shall not
have been converted or exchanged into common stock, the number of shares of
common stock held by Consultant, and any subsequent adjustments based thereon,
shall, upon such expiration, be recomputed as if the only Additional Shares of
Common Stock issued were the shares of common stock, if any, actually issued
upon the conversion or exchange of such Common Stock Equivalents.  In the case
of any recomputation under this subsection, Consultant shall reassign to the
Company the number of shares of common stock equal to the difference between (x)
the number of shares issued to Consultant pursuant to Section 1(d) and (y) the
number of shares of common stock that would have been issued as result of the
adjustment pursuant to this Section 1(f)(iii).


(g)         Review of Consultant’s Stock Holdings.  The Company will review
Consultant’s right to receive any additional shares of the Company’s common
stock pursuant to this Section on a quarterly basis.  Any additional shares of
common stock to be issued to Consultant pursuant to this Section will be issued
by the Company, subject to approval by the Board, as soon as practical after the
end of the applicable quarter.


(h)         Termination of Anti-Dilution Rights.  The right to receive
additional shares of the Company’s common stock pursuant to Section 1(d) shall
terminate upon the earlier of (i) the Company reporting within an SEC filing on
Form 10-Q or 10-K at least $50,000,000 in revenue in accordance with the
Generally Accepted Accounting Principles in the United States of America
(“GAAP”) or (ii) the Company reporting within an SEC filing on Form 10-Q or 10-K
at least $100,000,000 in assets on its Balance Sheet in accordance with GAAP.


(i)         Expenses. The Company will pay or reimburse Consultant for all
necessary out-of-pocket transportation, hotel, and other expenses reasonably
incurred by Consultant in the conduct of the business of the Company upon
submission of such itemized vouchers, receipts or other documentation with
respect to any such expenses as shall be reasonably requested by the Company,
and, in any event, in accordance with the guidelines of the Company, if any,
published from time to time. In the event Consultant incurs or plans to incur
expenses in excess of $5,000 individually or in the aggregate in any calendar
month, Consultant shall obtain the prior written approval from the Company.  All
international travel expenses to be incurred by Consultant originating in
Beijing, China, will be advanced by the Company to Consultant seven (7) days
before Consultant departs Beijing, China.  The Company will pay Consultant on
the first day of each month a monthly stipend of $450 for international call
reimbursements.                         


4

--------------------------------------------------------------------------------


 
2.           PROPRIETARY INFORMATION; CONFIDENTIALITY


(a)           “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research and development, product plans, products, services,
customers, customer lists, suppliers, manufacturers, government contacts,
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, in addition to financial, accounting, statistical, marketing and
personnel information of the Company and/or its customers or other third-parties
or other business information disclosed by the Company either directly or
indirectly in writing, orally or by drawings or inspection of parts or
equipment.


(b)           Consultant while performing the Services, will be exposed to and
handling the Company’s Confidential Information.  Consultant will not, during or
subsequent to the term of this Agreement, use the Company’s Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company’s Confidential
Information to any third party.  Consultant agrees that the restrictions in this
Section 2 shall also apply to Confidential Information conceived, originated,
discovered or developed by Consultant during the term of this Agreement.  It is
understood that said Confidential Information shall remain the sole property of
the Company. Consultant further agrees to take all reasonable precautions to
prevent any unauthorized disclosure of such Confidential Information including,
but not limited to, having each employee of Consultant, if any, with access to
any Confidential Information, execute a nondisclosure agreement containing
provisions in the Company’s favor identical to Sections 2, 3 and 8 of this
Agreement. Confidential Information does not include information which (i) is
known to Consultant at the time of disclosure to Consultant by the Company as
evidenced by written records of Consultant, (ii) has become publicly known and
made generally available through no wrongful act of Consultant, or (iii) has
been rightfully received by Consultant from a third party who is authorized to
make such disclosure. Without the Company’s prior written approval, Consultant
will not directly or indirectly disclose to anyone the contents of this
Agreement.


(c)           Consultant agrees that Consultant will not, during the term of
this Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity with which
Consultant has an agreement or duty to keep in confidence information acquired
by Consultant, if any, and that Consultant will not bring onto the premises of
the Company any unpublished document or proprietary information belonging to
such employer, person or entity unless consented to in writing by such employer,
person or entity. Consultant will indemnify the Company and hold it harmless
from and against all claims, liabilities, damages and expenses, including
reasonable attorneys fees and costs of suit, arising out of or in connection
with any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant under
this Agreement.


5

--------------------------------------------------------------------------------


 
(d)           Consultant recognizes that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes the Company and such third
parties, during the term of this Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party.


(e)           Return of Property.  Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all
devices, records, data, disks, computer files, notes, reports, proposals, lists,
correspondence, materials, equipment, other documents or property, reproductions
of any aforementioned items developed by Consultant pursuant in the performance
of the Services to the Company, or Confidential Information that Consultant may
have in Consultant’s possession or control.


(f)           Consultant Information.  Consultant represents and warrants to the
Company that information provided by Consultant in connection with this
Agreement and any supplemental information provided to the Company is complete,
true and materially correct in all respects.   Consultant has not omitted any
information that is or may reasonably be considered necessary or useful to
evaluate the information provided by Consultant to the Company.  Consultant
shall immediately notify the Company in writing of any change in the accuracy or
completeness of all such information.


(g)           Other Agreements.  Consultant represents that the performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Consultant in confidence or in
trust prior to the execution of this Agreement. Consultant has not and shall
not: (i) disclose or use in the course of the Services to the Company, any
proprietary or trade-secret information belonging to another; or (ii) enter into
any oral or written agreement in conflict with this Agreement.


3.           OWNERSHIP


(a)           Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, made or discovered by Consultant, solely or in collaboration
with others, during the period of this Agreement which relate in any manner to
the business of the Company that Consultant may be directed to undertake,
investigate or experiment with, or which Consultant may become associated with
in work, investigation or experimentation in the line of business of Company in
performing the Services hereunder (collectively, “Inventions”), are the sole
property of the Company. In addition, any Inventions which are related in any
manner to the business of the Company constitute copyrightable subject matter
shall be considered "works made for hire" as that term is defined in the United
States Copyright Act. Consultant further agrees to assign (or cause to be
assigned) and does hereby assign fully to the Company all Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating to the business of the Company. Attached as Exhibit B hereto is a list
describing all inventions, original works of authorship, developments,
improvements and trade secrets which were made by Consultant prior to the date
of this Agreement, which belong to Consultant, and which are not assigned to the
Company (“Prior Inventions”). Consultant represents and warrants that no patent
applications relating to Inventions or Prior Inventions are pending under his
name and no Inventions or designs provided to the Company have been used by
prior customers of Consultant or patented by such customers.


6

--------------------------------------------------------------------------------


 
(b)           Consultant agrees to assist Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant’s obligation to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.


(c)           Consultant agrees that if in the course of performing the
Services, Consultant incorporates into any Invention relating to the business of
the Company developed hereunder any invention, improvement, development,
concept, discovery or other proprietary information owned by Consultant or in
which Consultant has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, perpetual, irrevocable, worldwide license to make,
have made, modify, use and sell such item as part of or in connection with such
Invention.


(d)           Consultant agrees that if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company above, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.


7

--------------------------------------------------------------------------------


 
4.           UNFAIR COMPETITION; NON-SOLICITATION


(a)           Unfair Competition.  During the term of this Agreement, Consultant
has a duty of loyalty and a fiduciary responsibility to the Company. Consultant
shall not, directly or indirectly, whether as a partner, employee, creditor,
stockholder, or otherwise, promote, participate, or engage in any activity or
other business which is directly competitive to the current operations of the
Company or the currently contemplated future operations of the Company.   The
obligation of Consultant not to compete with the Company shall not prohibit
Consultant from owning or purchasing not more than a five percent (5%)
beneficial interest in any securities that are regularly traded on a recognized
stock exchange or on the over-the-counter market subject to relevant federal and
state securities laws.  To the fullest extent permitted by law, upon the
termination of this Agreement for any reason, Consultant shall not use any of
the Confidential Information to directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or any other individual or representative capacity, engage or
participate in any business, wherever located, that is in direct competition
with the business of the Company. Should any portion of this Section be deemed
unenforceable because of the scope, duration or territory encompassed by the
undertakings of the Consultant hereunder, and only in such event, then the
Consultant and the Company consent and agree to such limitation on scope,
duration or territory as may be finally adjudicated as enforceable by a court of
competent jurisdiction after the exhaustion of all appeals.


(b)           Non-Solicitation of Customers.  While providing Services to the
Company, Consultant shall not divert or attempt to divert (by solicitation or
other means), whether directly or indirectly, the Company’s customers for the
purpose of inducing or encouraging them to sever their relationship with the
Company or to solicit them in connection with any product or service competing
with those products and services offered and sold by the Company.  Also, to the
fullest extent permissible under applicable law, following termination of this
Agreement for any reason, Consultant agrees not use any of the Confidential
Information to directly or indirectly divert or attempt to divert (by
solicitation or other means) the Company’s customers for the purpose of inducing
or encouraging them to sever their relationship with the Company or to solicit
them in connection with any product or service competing with those products and
services offered and sold by the Company.


(c)           Non-Solicitation of Employees.  To the fullest extent permissible
under applicable law, Consultant agrees that both during the period of this
Agreement and for a period of two (2) years following termination of this
Agreement, Consultant shall not take any action to induce employees or
independent contractors of the Company to sever their relationship with the
Company and accept an employment or an independent contractor relationship with
any other business.   However, this obligation will not affect any
responsibility Consultant may have as an employee of the Company with respect to
the bona fide hiring and firing of Company personnel.


(d)           Non-Disparagement.  Upon termination of this Agreement, Consultant
agrees to not make any disparaging remarks about the Company, or any officers,
directors, employees, executive or independent contractors of or to any of the
foregoing.


8

--------------------------------------------------------------------------------


 
5.           TRADE SECRETS.  Consultant shall not disclose to any others, or
take or use for Consultant’s own purposes or purposes of any others, during the
term of this Agreement or at any time thereafter, any of the Company’s trade
secrets, including without limitation, Confidential Information, customer lists,
wind farm operators, government contacts, applications, software or intellectual
property of the Company.  Consultant agrees that these restrictions shall also
apply to (i) trade secrets belonging to third parties in Company’s possession
and (ii) trade secrets conceived, originated, discovered or developed by
Consultant during the term of this Agreement relating to the affairs of the
Company.


6.           REPORTS.  Consultant agrees that it will from time to time during
the term of this Agreement or any extension thereof keep the Company advised as
to Consultant’s progress in performing the Services hereunder and that
Consultant will, as requested by the Company, prepare written reports with
respect thereto. It is understood that the time required in the preparation of
such written reports shall be considered time devoted to the performance of
Consultant’s Services.


7.           CONFLICTING OBLIGATIONS.  Consultant certifies that Consultant has
no outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from complying
with the provisions hereof, and further certifies that Consultant will not enter
into any such conflicting agreement during the term of this Agreement.


8.           TERM AND TERMINATION


(a)           This Agreement will commence on the Effective Date and will
continue for three (3) years from the Effective Date or until termination as
provided below.


(b)           Either party hereto may terminate this Agreement upon thirty (30)
days prior written notice to the other party.


(c)           Consultant may terminate this Agreement for material breach by the
Company which is not cured after fourteen (14) days written notice to the
Company.


(d)           Notwithstanding anything herein to the contrary, the Company may
terminate this Agreement immediately and without prior notice if Consultant
refuses to or is unable to perform the Services, the Principal does not
exclusively perform the Services on behalf of Consultant, or is in breach of any
material provision of this Agreement.


(e)           Upon such termination all rights and duties of the parties toward
each other shall cease except:


(i)           that the Company shall be obliged to pay, within thirty (30) days
of the effective date of termination, all undisputed amounts owing to Consultant
for Services completed and accepted by the Company prior to the termination date
and related expenses, if any, in accordance with the provisions of Section 1,
provided that if the Company terminates this Agreement for any reason other than
for Cause (as defined below) thirty (30) days after the Effective Date:


9

--------------------------------------------------------------------------------


 
(A)            Consultant shall continue to receive the Monthly Fees for a
period of three (3) months based on the Monthly Fee paid to Consultant for the
last month prior to termination,
 
(B)            a number of shares equal to twenty-five percent (25%) of the then
unvested shares subject to the First Stock Award and the Second Stock Award
shall become vested and any repurchase right on behalf of the Company shall
lapse as to such shares, and


(C)            in the event Consultant is terminated within twelve (12) months
of the effective date of an application by the Company to list its common stock
on a stock exchange, subject to Board approval, the Company will grant
Consultant a number of shares of the Company’s common stock equal to the product
of 1/24 of the Third Stock Award and the number of full months from the date of
Consultant’s termination and the effective date of the application; provided,
however, if the listing occurs after twenty-four (24) months from the date of
Consultant’s termination pursuant to this paragraph, Consultant will no longer
be eligible to receive any of the Third Stock Award.


(ii)           Consultant’s entitlement to receive the payments and benefits
described in Sections 8(e)(i)(A), 8(e)(i)(B) and 8(e)(i)(C) above is conditioned
upon and subject to Consultant’s execution of a full general release, releasing
all claims, known or unknown, that Consultant may have against the Company
arising out of or any way related to the relationship between the Company and
Consultant or termination of Consultant.


(iii)           As used herein, the term “Cause” shall mean (i) Consultant’s
engagement in any acts or omissions constituting gross negligence, recklessness
or willful misconduct with respect to performance of the Services; (ii) material
breach by Consultant of any term of this Agreement or any other agreement
between Consultant and the Company; (iii) Consultant’s conviction for fraud,
embezzlement or a felony or crime of moral turpitude; (iv) Consultant’s failure
to perform the Services due to the Principal’s mental or physical disability;
(v) Consultants’ willful engagement in conduct materially injurious to the
business interests of the Company or any of its subsidiaries or affiliates; (vi)
performance of the Services by someone other than the Principal; or (vii) the
Principal’s death.
 
(iv)            Sections 2, 3, 4, 5, 8 and 12 shall survive termination of this
Agreement.


9.           ASSIGNMENT.  Neither this Agreement nor any right hereunder or
interest herein may be assigned, delegated or transferred by Consultant without
the express written consent of the Company.


10.           INDEPENDENT CONTRACTOR.  Nothing in this Agreement shall in any
way be construed to constitute Consultant as an agent, employee or
representative of the Company, but Consultant shall perform the Services
hereunder as an independent contractor. Consultant agrees to furnish (or
reimburse the Company for) all tools and materials necessary to accomplish this
Agreement, and shall incur all expenses associated with performance, except as
provided herein. Consultant acknowledges and agrees that Consultant is obligated
to report as income all compensation received by Consultant pursuant to this
Agreement, and Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon. Consultant further agrees to indemnify
the Company and hold it harmless to the extent of any obligation imposed on
Company to pay in withholding taxes or similar items.


10

--------------------------------------------------------------------------------


 
11.           EQUITABLE RELIEF.  Consultant agrees that it would be impossible
or inadequate to measure and calculate the Company’s damages from any breach of
the covenants set forth in Sections 2, 3, 4, and 5 herein. Accordingly,
Consultant agrees that if Consultant breaches Sections 2, 3, 4, or 5, the
Company will have available, in addition to any other right or remedy available,
the right to obtain from any court of competent jurisdiction an injunction
restraining such breach or threatened breach and specific performance of any
such provision. Consultant further agrees that no bond or other security shall
be required in obtaining such equitable relief and Consultant hereby consents to
the issuances of such injunction and to the ordering of such specific
performance.


12.           GOVERNING LAW; JURISDICTION; ARBITRATION.  This Agreement shall be
governed and construed and enforced in accordance with the internal, substantive
laws of the State of New York, without giving effect to the conflict of law
rules thereof; provided, however, that the interpretation and enforcement of the
arbitration provision set forth in this Section shall be governed by the Federal
Arbitration Act.  Any dispute or controversy between the Company and Consultant,
arising out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by binding arbitration in New York City, New York
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules then in effect by a single arbitrator. Both the
Company and Consultant shall be precluded from bringing or raising in court or
another forum any dispute that was or could have been submitted to binding
arbitration.  This arbitration requirement does not apply to claims for any
provisional or injunctive relief remedies as set forth in any New York statute
or law.  The parties irrevocably agree to submit to the jurisdiction of the
federal and state courts within the County of New York, New York for any
injunctive relief and in connection with any suit arising out of the
confirmation or enforcement of any award rendered by the arbitrator, and waive
any defense based on forum non convenience or improper venue with respect
thereto.  


No remedy conferred in this Agreement upon Consultant or the Company is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or
now or hereafter existing at law or in equity or by statute or otherwise.
 
THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF CONSULTANT’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
CONSULTANT’S RELATIONSHIP WITH THE COMPANY.


13.           TAX ADVICE.  Consultant acknowledges that Consultant has not
relied and will not rely upon the Company or the Company’s counsel with respect
to any tax consequences related to the terms and conditions of this
Agreement.  Consultant assumes full responsibility for all such consequences and
for the preparation and filing of all tax returns and elections which may or
must be filed in connection with this Agreement.


11

--------------------------------------------------------------------------------


 
14.           REPRESENTATION.  The parties to this Agreement, and each of them,
acknowledge, agree, and represent that it: (a) has directly participated in the
negotiation and preparation of this Agreement; (b) has read the Agreement and
has had the opportunity to discuss it with counsel of its own choosing; (c) it
is fully aware of the contents and legal affect of this Agreement; (d) has
authority to enter into and sign the Agreement; and (e) enters into and signs
the same by its own free will.


15.           ENTIRE AGREEMENT AND AMENDMENTS.  This Agreement is the entire
agreement of the parties and supersedes any prior or contemporaneous agreements
whether oral or written between them with respect to the subject matter hereof.
This Agreement may be changed only if agreed to in writing by both parties.


16.           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.


17.           SEVERABILITY.  If any provision of this Agreement is held to be
unenforceable for any reason, such provision shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the
maximum extent possible.  In any event, all other provisions of this Agreement
shall be deemed valid and enforceable to the full extent possible.


18.           WAIVER. The waiver of any term or condition contained in this
Agreement by any party to this Agreement shall not be construed as a waiver of a
subsequent breach or failure of the same term or condition or a waiver of any
other term or condition contained in this Agreement.


[Signatures on following page]
 
12

--------------------------------------------------------------------------------



IN WITNESSETH WHEREOF, the undersigned have executed this Agreement as of the
date first above written.
        
COMPANY:
 
FAR EAST WIND POWER CORP.
 
By:
   
Name: Han Xiaoping
 
Title: President and Chief Executive Officer
 
CONSULTANT:
 
J CRANE & COMPANY LIMITED
 
By:
     
Name:
     
Title:
 

 
13

--------------------------------------------------------------------------------


 
EXHIBIT A


SERVICES


1) 
Ensure that filings with the United States Securities and Exchange Commission
(“SEC”) are timely filed, complete and accurate;

2) 
Represent the Company for any registration statements filed with the SEC, SEC
inquiries or investigations;

3) 
Function as the Company’s primary representative with individual and
institutional investors, be available for conference calls, on-site meetings,
roadshows in the United States of America or Asia, and potentially elsewhere;

4) 
Develop, maintain and update all financial forecasts and models related to the
Company’s operations and be able to explain and support all assumptions included
within the financial forecasts and models;

5) 
Provide all translation services as deemed necessary for the Company to operate
in China unless and until the Company’s total revenues or assets as reported in
an SEC filing on Form 10-Q or 10-K exceed $50,000,000;

6) 
Provide additional accounting staff as needed, subject to additional
compensation payable directly to the accounting staff or through an entity
controlled by Consultant;

7) 
Maintain all financial records, and have all records available for delivery to
investors, the Board or others as needed;

8) 
Coordinate all financial presentations as requested for Board meetings,
shareholder meetings; and

9) 
As necessary and by order of the Board, manage all communications and activities
with the Company’s securities attorneys, auditors, stock transfer agent and
investor relations firm.

 
EXHIBIT A

--------------------------------------------------------------------------------


 
EXHIBIT B


LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
 
Title
 
Date
 
Identifying Number or Brief Description
         





x    No inventions or improvements


o    Additional Sheets Attached


Signature of
Consultant:                                                         


Print Name of
Consultant:                                                         


Date: June 24, 2010
 
Acknowledged and agreed:
 
FAR EAST WIND POWER CORP.
 
By:
   
Name: Han Xiaoping
 
Title: President and Chief Executive Officer
   
Date: June 24, 2010

 
Exhibit B

--------------------------------------------------------------------------------

